Citation Nr: 1511526	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  14-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an earlier effective date for the 40 percent evaluation for a back disability, to include the issue of entitlement to revision of July 1996, July 1997 and November 1999 rating decisions on the grounds that they contained clear and unmistakable error (CUE).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1991 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge at a July 2014 travel board hearing; a transcript of that hearing is of record.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system. 

It appears that the issue of entitlement to a separate evaluation for lower extremity radiculopathy has been raised by the record based on the diagnosis of radiculopathy during service, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 1996 rating decision granted entitlement to service connection for a back disability with an initial evaluation of 10 percent disabling, and July 1997 and November 1999 rating decisions continued the 10 percent evaluation.

2.  The July 1996, July 1997 and November 1999 rating decisions were adequately supported by the evidence of the then record and were not clearly erroneous; the record does not demonstrate that the correct facts, as they were known at the time, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The July 1996, July 1997 and November 1999 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.103, 20.302 (2014).

2.  The July 1996 rating decision that granted an evaluation of 10 percent for a back disability, and the July 1997 and November 1999 rating decisions that continued the 10 percent evaluation, were not clearly and unmistakably erroneous.  38 C.F.R. §§ 3.104(a), 3.105(a), 3.307(a)(6), 3.309(e), 20.1403 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1996 final rating decision, the RO granted entitlement to service connection for a back disability with an initial 10 percent evaluation, which was continued by final rating decisions in July 1997 and November 1999.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. §§ 3.104(a), 3.105(a).  If the evidence establishes CUE, the prior decision will be reversed or amended.  

A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In other words, in this case the Veteran must meet the high standard of clear and unmistakable error (undebatable) with a prior final rating decision.

A prior decision contains CUE where: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error is "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) such determination of CUE is based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 38 C.F.R. § 20.1403.

It is important to understand that CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, "compels" the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011).

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.

In this case, the Board has determined that the burden of establishing CUE in the July 1996, July 1997 or November 1999 rating decisions has not been met.

The basis of the RO's July 1996 rating decision was the Veteran's April 1995 examination and PEB evaluation.  These evaluations showed slight mild spinal stenosis with a L5-S1 midline disc bulge as well as mild limitation of lumbar spine motion.  The examinations also showed intermittent left lower extremity pain.  The July 1996 rating decision found that there was insufficient evidence of moderate limitation of motion and/or muscle spasm on extreme forward bending with loss of lateral spine motion to warrant a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (as in effect prior to September 26, 2003).

The Veteran asserts that he should have been afforded a higher evaluation because his disability was severe enough that he was forced to cease his military service.  However, based on the above described medical records, the record as of July 1996 does not clearly show that the Veteran's back disability warranted a 20 percent evaluation based on limitation of motion.

In this regard, it is important for the Veteran to understand that in some cases a 10% back problem can cause a serviceman to be discharged.  This fact, in and of itself, does not provide a basis to find this rating unmistakably wrong. 

As discussed in the introduction, the evidence suggests that the Veteran's symptoms may have warranted a separate evaluation for radiculopathy.  However, this issue is not before the Board at this time.  In any event, even if it were, this fact, in and of itself, does not provide a basis to find this rating unmistakably wrong. 

The basis of the RO's July 1997 rating decision was a June 1997 VA examination.  In the examination the Veteran reported constant low back pain with numbness traveling down both legs.  He reported that his back pain was worst in the morning and was better once he got up and moved around.  

Upon physical examination the Veteran's back showed "good range of motion."  The muscles were normal and the examiner noted "some straightening of the spine in the lumbar area when he flexes forward at the waist."  Reflexes were 2+ at the knee, but "negative Achilles reflexes, even with reinforcement."  The examiner diagnosed "probably herniated disk disease, and possible bilateral radiculopathy."

As the VA examination showed "good range of motion," the July 1997 rating decision found that there was insufficient evidence of moderate limitation of motion and/or muscle spasm on extreme forward bending with loss of lateral spine motion to warrant a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (as in effect prior to September 26, 2003).

The Board finds that based on the June 1997 VA examination, the record as of July 1997 does not clearly show that the Veteran's back disability warranted a 20 percent evaluation based on limitation of motion.  A finding of "good range of motion", even if incorrect, provides a basis for the RO's prior decision that cannot be said to be unmistakably wrong. 

The basis of the November 1999 rating decision was a July 1999 VA examination.  In the examination the Veteran reported constant pain in the low back and pain and numbness down the back of his left thigh to the calf.  He reported only taking medication if he had severe flare-ups.  He stated his back problems were worse in cold weather, with bending over, or with staying in one position for too long.

Upon physical examination his range of motion was "completely normal" with flexion to 95 degrees, lateral bending bilaterally to 35 degrees, extension to 35 degrees and rotation to 40 degrees.  His musculature of the back was normal and he was able to walk on his heels and toes.  His deep tendon reflexes were hypoactive but present.  He had a negative straight leg raising test.  The examiner diagnosed spinal stenosis by history with radiculopathy and pain in the left leg.

Again, as the VA examination showed "completely normal" range of motion, the November 1999 rating decision found that there was insufficient evidence of moderate limitation of motion and/or muscle spasm on extreme forward bending with loss of lateral spine motion to warrant a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (as in effect prior to September 26, 2003).

The Board finds that the record as of November 1999 does not clearly show that the Veteran's back disability warranted a 20 percent evaluation based on limitation of motion.

As the record does not clearly show that the Veteran met the requirements for a 20 percent evaluation at the time of the prior final rating decisions, the Board finds that the heavy burden required to grant a CUE motion was not met.    

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the parameters of the law surrounding CUE claims, the Board notes that the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed.  See Parker v. Principi, 15 Vet. App. 407 (2002) (RO decisions), Livesay v. Principi, 15 Vet. App. 165 (2001) (Board decisions).  Clear and unmistakable error claims are not conventional appeals, but are requests for revision of previous decisions.  A claim based on clear and unmistakable error is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging clear and unmistakable error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179. Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.

The Board finds that because the Veteran has been notified of the laws and regulations governing CUE claims and reasons for the denial of the claim and all relevant evidence has been associated with the record, any pre-VCAA duties to notify and assist have been met.  Hence, the claim may be considered on the merits.



ORDER

Entitlement to revision of the July 1996, July 1997 and November 1999 rating decisions on the grounds that they contained CUE is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


